Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 1 of 235 PageID #:
                                     1818
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 2 of 235 PageID #:
                                     1819
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 3 of 235 PageID #:
                                     1820
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 4 of 235 PageID #:
                                     1821
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 5 of 235 PageID #:
                                     1822
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 6 of 235 PageID #:
                                     1823
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 7 of 235 PageID #:
                                     1824
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 8 of 235 PageID #:
                                     1825
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 9 of 235 PageID #:
                                     1826
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 10 of 235 PageID #:
                                     1827
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 11 of 235 PageID #:
                                     1828
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 12 of 235 PageID #:
                                     1829
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 13 of 235 PageID #:
                                     1830
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 14 of 235 PageID #:
                                     1831
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 15 of 235 PageID #:
                                     1832
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 16 of 235 PageID #:
                                     1833
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 17 of 235 PageID #:
                                     1834
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 18 of 235 PageID #:
                                     1835
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 19 of 235 PageID #:
                                     1836
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 20 of 235 PageID #:
                                     1837
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 21 of 235 PageID #:
                                     1838
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 22 of 235 PageID #:
                                     1839
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 23 of 235 PageID #:
                                     1840
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 24 of 235 PageID #:
                                     1841
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 25 of 235 PageID #:
                                     1842
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 26 of 235 PageID #:
                                     1843
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 27 of 235 PageID #:
                                     1844
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 28 of 235 PageID #:
                                     1845
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 29 of 235 PageID #:
                                     1846
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 30 of 235 PageID #:
                                     1847
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 31 of 235 PageID #:
                                     1848
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 32 of 235 PageID #:
                                     1849
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 33 of 235 PageID #:
                                     1850
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 34 of 235 PageID #:
                                     1851
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 35 of 235 PageID #:
                                     1852
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 36 of 235 PageID #:
                                     1853
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 37 of 235 PageID #:
                                     1854
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 38 of 235 PageID #:
                                     1855
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 39 of 235 PageID #:
                                     1856
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 40 of 235 PageID #:
                                     1857
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 41 of 235 PageID #:
                                     1858
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 42 of 235 PageID #:
                                     1859
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 43 of 235 PageID #:
                                     1860
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 44 of 235 PageID #:
                                     1861
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 45 of 235 PageID #:
                                     1862
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 46 of 235 PageID #:
                                     1863
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 47 of 235 PageID #:
                                     1864
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 48 of 235 PageID #:
                                     1865
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 49 of 235 PageID #:
                                     1866
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 50 of 235 PageID #:
                                     1867
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 51 of 235 PageID #:
                                     1868
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 52 of 235 PageID #:
                                     1869
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 53 of 235 PageID #:
                                     1870
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 54 of 235 PageID #:
                                     1871
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 55 of 235 PageID #:
                                     1872
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 56 of 235 PageID #:
                                     1873
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 57 of 235 PageID #:
                                     1874
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 58 of 235 PageID #:
                                     1875
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 59 of 235 PageID #:
                                     1876
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 60 of 235 PageID #:
                                     1877
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 61 of 235 PageID #:
                                     1878
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 62 of 235 PageID #:
                                     1879
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 63 of 235 PageID #:
                                     1880
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 64 of 235 PageID #:
                                     1881
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 65 of 235 PageID #:
                                     1882
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 66 of 235 PageID #:
                                     1883
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 67 of 235 PageID #:
                                     1884
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 68 of 235 PageID #:
                                     1885
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 69 of 235 PageID #:
                                     1886
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 70 of 235 PageID #:
                                     1887
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 71 of 235 PageID #:
                                     1888
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 72 of 235 PageID #:
                                     1889
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 73 of 235 PageID #:
                                     1890
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 74 of 235 PageID #:
                                     1891
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 75 of 235 PageID #:
                                     1892
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 76 of 235 PageID #:
                                     1893
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 77 of 235 PageID #:
                                     1894
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 78 of 235 PageID #:
                                     1895
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 79 of 235 PageID #:
                                     1896
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 80 of 235 PageID #:
                                     1897
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 81 of 235 PageID #:
                                     1898
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 82 of 235 PageID #:
                                     1899
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 83 of 235 PageID #:
                                     1900
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 84 of 235 PageID #:
                                     1901
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 85 of 235 PageID #:
                                     1902
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 86 of 235 PageID #:
                                     1903
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 87 of 235 PageID #:
                                     1904
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 88 of 235 PageID #:
                                     1905
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 89 of 235 PageID #:
                                     1906
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 90 of 235 PageID #:
                                     1907
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 91 of 235 PageID #:
                                     1908
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 92 of 235 PageID #:
                                     1909
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 93 of 235 PageID #:
                                     1910
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 94 of 235 PageID #:
                                     1911
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 95 of 235 PageID #:
                                     1912
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 96 of 235 PageID #:
                                     1913
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 97 of 235 PageID #:
                                     1914
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 98 of 235 PageID #:
                                     1915
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 99 of 235 PageID #:
                                     1916
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 100 of 235 PageID #:
                                      1917
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 101 of 235 PageID #:
                                      1918
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 102 of 235 PageID #:
                                      1919
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 103 of 235 PageID #:
                                      1920
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 104 of 235 PageID #:
                                      1921
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 105 of 235 PageID #:
                                      1922
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 106 of 235 PageID #:
                                      1923
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 107 of 235 PageID #:
                                      1924
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 108 of 235 PageID #:
                                      1925
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 109 of 235 PageID #:
                                      1926
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 110 of 235 PageID #:
                                      1927
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 111 of 235 PageID #:
                                      1928
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 112 of 235 PageID #:
                                      1929
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 113 of 235 PageID #:
                                      1930
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 114 of 235 PageID #:
                                      1931
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 115 of 235 PageID #:
                                      1932
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 116 of 235 PageID #:
                                      1933
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 117 of 235 PageID #:
                                      1934
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 118 of 235 PageID #:
                                      1935
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 119 of 235 PageID #:
                                      1936
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 120 of 235 PageID #:
                                      1937
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 121 of 235 PageID #:
                                      1938
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 122 of 235 PageID #:
                                      1939
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 123 of 235 PageID #:
                                      1940
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 124 of 235 PageID #:
                                      1941
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 125 of 235 PageID #:
                                      1942
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 126 of 235 PageID #:
                                      1943
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 127 of 235 PageID #:
                                      1944
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 128 of 235 PageID #:
                                      1945
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 129 of 235 PageID #:
                                      1946
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 130 of 235 PageID #:
                                      1947
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 131 of 235 PageID #:
                                      1948
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 132 of 235 PageID #:
                                      1949
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 133 of 235 PageID #:
                                      1950
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 134 of 235 PageID #:
                                      1951
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 135 of 235 PageID #:
                                      1952
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 136 of 235 PageID #:
                                      1953
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 137 of 235 PageID #:
                                      1954
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 138 of 235 PageID #:
                                      1955
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 139 of 235 PageID #:
                                      1956
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 140 of 235 PageID #:
                                      1957
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 141 of 235 PageID #:
                                      1958
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 142 of 235 PageID #:
                                      1959
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 143 of 235 PageID #:
                                      1960
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 144 of 235 PageID #:
                                      1961
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 145 of 235 PageID #:
                                      1962
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 146 of 235 PageID #:
                                      1963
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 147 of 235 PageID #:
                                      1964
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 148 of 235 PageID #:
                                      1965
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 149 of 235 PageID #:
                                      1966
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 150 of 235 PageID #:
                                      1967
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 151 of 235 PageID #:
                                      1968
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 152 of 235 PageID #:
                                      1969
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 153 of 235 PageID #:
                                      1970
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 154 of 235 PageID #:
                                      1971
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 155 of 235 PageID #:
                                      1972
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 156 of 235 PageID #:
                                      1973
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 157 of 235 PageID #:
                                      1974
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 158 of 235 PageID #:
                                      1975
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 159 of 235 PageID #:
                                      1976
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 160 of 235 PageID #:
                                      1977
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 161 of 235 PageID #:
                                      1978
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 162 of 235 PageID #:
                                      1979
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 163 of 235 PageID #:
                                      1980
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 164 of 235 PageID #:
                                      1981
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 165 of 235 PageID #:
                                      1982
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 166 of 235 PageID #:
                                      1983
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 167 of 235 PageID #:
                                      1984
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 168 of 235 PageID #:
                                      1985
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 169 of 235 PageID #:
                                      1986
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 170 of 235 PageID #:
                                      1987
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 171 of 235 PageID #:
                                      1988
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 172 of 235 PageID #:
                                      1989
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 173 of 235 PageID #:
                                      1990
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 174 of 235 PageID #:
                                      1991
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 175 of 235 PageID #:
                                      1992
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 176 of 235 PageID #:
                                      1993
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 177 of 235 PageID #:
                                      1994
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 178 of 235 PageID #:
                                      1995
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 179 of 235 PageID #:
                                      1996
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 180 of 235 PageID #:
                                      1997
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 181 of 235 PageID #:
                                      1998
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 182 of 235 PageID #:
                                      1999
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 183 of 235 PageID #:
                                      2000
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 184 of 235 PageID #:
                                      2001
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 185 of 235 PageID #:
                                      2002
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 186 of 235 PageID #:
                                      2003
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 187 of 235 PageID #:
                                      2004
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 188 of 235 PageID #:
                                      2005
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 189 of 235 PageID #:
                                      2006
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 190 of 235 PageID #:
                                      2007
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 191 of 235 PageID #:
                                      2008
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 192 of 235 PageID #:
                                      2009
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 193 of 235 PageID #:
                                      2010
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 194 of 235 PageID #:
                                      2011
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 195 of 235 PageID #:
                                      2012
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 196 of 235 PageID #:
                                      2013
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 197 of 235 PageID #:
                                      2014
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 198 of 235 PageID #:
                                      2015
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 199 of 235 PageID #:
                                      2016
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 200 of 235 PageID #:
                                      2017
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 201 of 235 PageID #:
                                      2018
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 202 of 235 PageID #:
                                      2019
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 203 of 235 PageID #:
                                      2020
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 204 of 235 PageID #:
                                      2021
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 205 of 235 PageID #:
                                      2022
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 206 of 235 PageID #:
                                      2023
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 207 of 235 PageID #:
                                      2024
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 208 of 235 PageID #:
                                      2025
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 209 of 235 PageID #:
                                      2026
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 210 of 235 PageID #:
                                      2027
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 211 of 235 PageID #:
                                      2028
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 212 of 235 PageID #:
                                      2029
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 213 of 235 PageID #:
                                      2030
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 214 of 235 PageID #:
                                      2031
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 215 of 235 PageID #:
                                      2032
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 216 of 235 PageID #:
                                      2033
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 217 of 235 PageID #:
                                      2034
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 218 of 235 PageID #:
                                      2035
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 219 of 235 PageID #:
                                      2036
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 220 of 235 PageID #:
                                      2037
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 221 of 235 PageID #:
                                      2038
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 222 of 235 PageID #:
                                      2039
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 223 of 235 PageID #:
                                      2040
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 224 of 235 PageID #:
                                      2041
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 225 of 235 PageID #:
                                      2042
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 226 of 235 PageID #:
                                      2043
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 227 of 235 PageID #:
                                      2044
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 228 of 235 PageID #:
                                      2045
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 229 of 235 PageID #:
                                      2046
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 230 of 235 PageID #:
                                      2047
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 231 of 235 PageID #:
                                      2048
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 232 of 235 PageID #:
                                      2049
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 233 of 235 PageID #:
                                      2050
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 234 of 235 PageID #:
                                      2051
Case 1:17-cv-00052-IMK-MJA Document 116-5 Filed 07/08/19 Page 235 of 235 PageID #:
                                      2052
